Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 13 June 1790
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
New York June 13. 1790.

I have recieved your favor of May 23. and with great pleasure, as I do every thing which comes from you. I have had a long attack of my periodical head-ach, which was severe also for a few days, and since that has been very moderate. Still however it hangs upon me a little, tho for about 10. days past I have been able to resume business. I am sensible of your goodness and attention to my dear Poll, and really jealous of you; for I have always found that you disputed with me the first place in her affections. It would give me infinite pleasure to have her with me, but there is no good position here; and indeed we are in too unsettled a state. The house of representatives voted the day before yesterday, by a majority of 53. against 6. to remove to Baltimore: but it is very doubtful whether the Senate will concur. However it may very possibly end in a removal either to that place or Philadelphia. In either case I shall be nearer home, and in a milder climate: for as yet we have had not more than 5. or 6. Summer days. Spring and fall they never have: as far as I can learn, they have 10 months of winter, two of Summer with some winter days interspersed.—Does Mr. Eppes sleep any better since the 6th. of March? Remember me to him in the most friendly terms and be assured of the cordial and eternal affection of Your’s sincerely,

Th: Jefferson

